     Case 8:21-cv-00749-JVS-ADS Document 1 Filed 04/20/21 Page 1 of 14 Page ID #:1



 1   Jerry L. Steering (SBN 122509)
     Law Offices of Jerry Steering
 2
     4063 Birch Street, Suite 100
 3   Newport Beach, California 92660
     (949) 474-1849
 4
     (949) 474-1883 Fax
 5   jerrysteering@yahoo.com
 6
     Attorney for Plaintiffs Sarah Riggs and Anthony Alexander Pope

 7                      UNITED STATES DISTRICT COURT
 8
                       CENTRAL DISTRICT OF CALIFORNIA
 9

10
     SARAH RIGGS and ANTHONY                 Case No.:
     ALEXANDER POPE,
11                                           COMPLAINT FOR DAMAGES FOR
         Plaintiffs,                         VIOLATION OF FEDERAL
12
         vs.                                 CONSTITUTIONAL RIGHTS
13
                                             UNDER COLOR OF STATE LAW
14   CITY OF ANAHEIM, THOMAS A.              (42 U.S.C. § 1983) CLAIM FOR
     LOMELI, MICHAEL J. RAMOS,               UNREASONABLE SEIZURE OF
15
     REUBEN A. HASANI and DOES 1             PERSON (U.S. CONST. AMEND 4);
16
     through 10, INCLUSIVE,                  CLAIM FOR USE OF
17
                                             UNREASONABLE FORCE UPON
         Defendants.                         PERSON (U.S. CONST. AMEND 4);
18                                           MALICIOUS PROSECUTION (U.S.
19                                           CONST. AMEND 1, 4 and 14); AND
                                             MONELL CLAIM FOR FAILURE TO
20
                                             TRAIN
21

22

23

24

25

26

27

28

                              COMPLAINT FOR DAMAGES
                                         1
     Case 8:21-cv-00749-JVS-ADS Document 1 Filed 04/20/21 Page 2 of 14 Page ID #:2



 1
                                                  JURY TRIAL DEMANDED
 2

 3         COMES NOW plaintiffs SARAH RIGGS and ANTHONY ALEXANDER
 4   POPE, and shows this honorable court the following:
 5                         JURISDICTIONAL ALLEGATIONS
 6         1.     As this action is brought under 42 U.S.C. § 1983, this court has
 7   jurisdiction over this case under its federal question jurisdiction pursuant to 28
 8   U.S.C. § 1331.
 9         2.     As the incidents complained of in this action occurred in the County
10   of Orange, State of California, within the territorial jurisdiction of this court,
11   venue properly lies in this court pursuant to 28 U.S.C. § 1391(b)(2).
12                              GENERAL ALLEGATIONS
13         3.     Plaintiff Sarah Riggs, hereinafter referred to as “RIGGS” and/or
14   “plaintiff” and/or “Sarah Riggs” is a natural person, who, at all times complained
15   of in this action, resided in the State of California.
16         4.     Plaintiff Anthony Alexander Pope, hereinafter referred to as “POPE”
17   and/or “plaintiff” and/or “Anthony Pope” is a natural person, who, at all times
18   complained of in this action, resided in the State of California.
19         5.     Defendant City of Anaheim, hereinafter also referred to as “CITY”,
20   is a political subdivision of the State of California and is a municipal entity,
21   located within the territorial jurisdiction of this Honorable Court.
22         6.     Defendant Thomas A. Lomeli, hereinafter referred to as “LOMELI”,
23   is a sworn police officer with the Anaheim Police Department, who, at all times
24   complained of in this action was acting as an individual person under the color of
25   state law, and was acting in the course of and within the scope of his employment
26   with the Anaheim Police Department and defendant City of Anaheim.
27         7.     Defendant Michael J. Ramos, hereinafter referred to as “RAMOS”, is
28   a sworn police officer with the Anaheim Police Department, who, at all times
                                  COMPLAINT FOR DAMAGES
                                             2
     Case 8:21-cv-00749-JVS-ADS Document 1 Filed 04/20/21 Page 3 of 14 Page ID #:3



 1   complained of in this action was acting as an individual person under the color of
 2   state law, and was acting in the course of and within the scope of his employment
 3   with the Anaheim Police Department and defendant City of Anaheim.
 4         8.     Defendant Reuben A. Hasani, hereinafter referred to as “HASANI”,
 5   is a sworn police officer with the Anaheim Police Department, who, at all times
 6   complained of in this action was acting as an individual person under the color of
 7   state law, and was acting in the course of and within the scope of his employment
 8   with the Anaheim Police Department and defendant City of Anaheim.
 9         9.     Defendants DOES 1 through 6, inclusive, are sworn peace officers
10   and/or police officers and/or supervisors and/or investigators and/ Special Officers
11   and/or a dispatchers and/or some other public officer, public official or employee
12   of defendant City of Anaheim, who in some way committed some or all of the
13   tortious actions (and constitutional violations) complained of in this action, and/or
14   are otherwise responsible for and liable to plaintiffs for the acts complained of in
15   this action, whose identities are, and remain unknown to plaintiff, who will amend
16   his complaint to add and to show the actual names of said DOE defendants when
17   ascertained by plaintiff.
18         10.    At all times complained of herein, DOES 1 through 6, inclusive, were
19   acting as individual persons acting under the color of state law, pursuant to their
20   authority as sworn peace officers and/or police officers and/or Special Officers
21   and/or Supervisors (i.e. Sergeants, Lieutenants, Captains, Commanders, etc.)
22   and/or dispatchers and/or public officers, employed by defendant City of
23   Anaheim, and were acting in the course of and within the scope of their
24   employment with defendant City of Anaheim.
25         11.    Defendants DOES 7 through 10, inclusive, are sworn peace officers
26   and/or Supervisors and/or Commanders and/or Captains and/or Lieutenants and/or
27   Sergeants and/or Detectives and/or other Supervisory personnel (such as) and/or
28
     policy making and/or final policy making officials, employed by the City of

                                 COMPLAINT FOR DAMAGES
                                            3
     Case 8:21-cv-00749-JVS-ADS Document 1 Filed 04/20/21 Page 4 of 14 Page ID #:4



 1   Anaheim, who are in some substantial way liable and responsible for, or otherwise
 2   proximately caused and/or contributed to the occurrences complained of by
 3   plaintiffs in this action, such as via supervisory liability (i.e. failure to properly
 4   supervise, improperly directing subordinate officers, approving actions of
 5   subordinate officers), via bystander liability (failing to intervene in and stop
 6   unlawful actions of their subordinates and/or other officers), and such as by
 7   creating and/or causing the creation of and/or contributing to the creation of the
 8   policies and/or practices and/or customs and/or usages of the City of Anaheim for:
 9   1) for wrongfully arresting persons; 2) for using excessive / unreasonable force on
10   persons; 3) for unlawfully seizing persons; 4) for unlawful searching and seizing
11   persons and their personalty / property; 5) for falsely arresting and falsely
12   imprisoning persons; 6) for fabricating / destroying / concealing / altering /
13   withholding evidence in criminal and civil actions, and for otherwise “framing”
14   persons in criminal actions, in order to falsely and maliciously, oppressively
15   convict innocent persons, to protect them and other police officers, public officers
16   and supervisory personnel from civil, administrative and criminal liability; 7) for
17   interfering with persons’ and/or otherwise violating persons’ constitutionally
18   protected right to free speech; 8) for covering-up unlawful and tortious conduct by
19   City of Anaheim personnel, and were a proximate cause of the very same federal
20   constitutional violations complained above, and complained of by the plaintiff in
21   this action.
22          12.     Plaintiffs are presently unaware of the identities of DOES 1 through
23   10, inclusive, and will amend his complaint to add and to show the actual names
24   of said DOE defendants, when ascertained by plaintiff.
25          13.     At all times complained of herein, DOES 7 through 10, inclusive,
26   were acting were acting as individual persons acting under the color of state law,
27   pursuant to their authority as Police Officers and/or Supervisory Officers,
28
     Commanders and/or Captains and/or Lieutenants and/or Sergeants and/or other

                                  COMPLAINT FOR DAMAGES
                                             4
     Case 8:21-cv-00749-JVS-ADS Document 1 Filed 04/20/21 Page 5 of 14 Page ID #:5



 1   Supervisory personnel and/or policy making and/or final policy making officials,
 2   employed by the City of Anaheim, and/or some other public official(s) with the
 3   City of Anaheim, and were acting in the course of and within the scope of their
 4   employment with defendant City of Anaheim.
 5          14.    At all times complained of herein, defendants DOES 7 through 10,
 6   inclusive, were acting as individual persons under the color of state law; under and
 7   pursuant to their status and authority as peace officers and/or Supervisory peace
 8   officers (as described herein, above and below), and/or policy making peace
 9   officers, with defendant City of Anaheim.
10          15.    Moreover, at all times complained of herein, defendants DOES 1
11   through 10, inclusive, were acting pursuant to, or otherwise contributed to the
12   creation and maintenance of, the customs, policies, usages and practices of the
13   City of Anaheim, for, inter alia: 1) for wrongfully arresting persons; 2) for using
14   excessive / unreasonable force on persons; 3) for unlawfully seizing persons; 4)
15   for unlawful searching and seizing persons and their personalty / property; 5) for
16   falsely arresting and falsely imprisoning persons; 6) for fabricating / destroying /
17   concealing / altering / withholding evidence in criminal and civil actions, and for
18   otherwise “framing” persons in criminal actions, in order to falsely and
19   maliciously, oppressively convict innocent persons, to protect them and other
20   deputy sheriffs and supervisory personnel from civil, administrative and criminal
21   liability; 7) for interfering with persons’ and/or otherwise violating persons’
22   constitutionally protected right to free speech; 8) for covering-up unlawful and
23   tortious conduct by the City of Anaheim personnel, and were a proximate cause of
24   the very same federal constitutional violations complained above, and complained
25   of by the plaintiffs in this action.
26          16.    In addition to the above and foregoing, defendants DOES 1 through
27   6, inclusive, acted pursuant to a conspiracy, agreement and understanding and
28
     common plan and scheme to deprive the plaintiffs Sarah Riggs and Anthony Pope

                                  COMPLAINT FOR DAMAGES
                                             5
     Case 8:21-cv-00749-JVS-ADS Document 1 Filed 04/20/21 Page 6 of 14 Page ID #:6



 1   of their federal Constitutional and statutory rights, as complained of in this action,
 2   and acted in joint and concerted action to so deprive plaintiff of those rights as
 3   complained of herein; all in violation of 42 U.S.C. § 1983, and otherwise in
 4   violation of United States (Constitutional and statutory) law.
 5          17.     Said conspiracy / agreement / understanding / plan / scheme / joint
 6   action / concerted action, above-referenced, was a proximate cause of the
 7   violation of the plaintiffs Sarah Riggs’ and Anthony Pope’s federal and state
 8   constitutional and statutory rights, as complained of herein.
 9                           FIRST CAUSE OF ACTION
10               UNREASONABLE SEIZURE OF PERSON UNDER
                              FOURTH AMENDMENT
11
                                  [42 U.S.C. § 1983]
12       (By Plaintiffs SARAH RIGGS and ANTHONY ALEXANDER POPE,
                 against Defendants LOMELI, RAMOS, HASANI and
13
                             DOES 1 through 6, inclusive)
14
            18.     Plaintiff hereby realleges and incorporates by reference the
15
     allegations set forth in paragraphs 1 through 17, inclusive, above, as if set forth in
16
     full herein.
17
            19.     On April 21, 2019, plaintiffs RIGGS and POPE were visiting
18
     RIGGS’ grandmother, when POPE wanted to accompany RIGGS to go to the
19
     store, and they became involved in a verbal argument near the intersection of East
20
     Katella Avenue and Market Street in the City of Anaheim, California.
21
            20.     Witnesses to the argument then called the Anaheim Police
22
     Department, and police officers defendants LOMELI, RAMOS, HASANI and
23
     other police officers, DOES 1 through 6, inclusive, with the Anaheim Police
24
     Department arrived, and detained plaintiff POPE for questioning.
25
            21.     Anaheim police officers defendants LOMELI and/or DOE 1 and/or
26
     DOE 2, ran up behind plaintiff RIGGS and kicked her leg and pushed her down to
27
     the pavement with great force and violence; sending her to the ground where she
28

                                  COMPLAINT FOR DAMAGES
                                             6
     Case 8:21-cv-00749-JVS-ADS Document 1 Filed 04/20/21 Page 7 of 14 Page ID #:7



 1   landed on her tailbone, causing her significant injury.
 2          22.       At some point during the subject incident, plaintiff POPE was
 3   arrested by defendants RAMOS, HASANI and/or DOE 3 and/or DOE 4 for a
 4   violation of California Penal Code § 243(e)(1) (Misdemeanor Domestic Battery)
 5   and unlawfully handcuffed him. The handcuffs were ratcheted down so tightly
 6   that plaintiff POPE’s wrists were in great pain and suffering, and show the use of
 7   unreasonable / excessive force on POPE, such as to cause plaintiff POPE injuries
 8   to his wrists.
 9          23.       At all times complained of herein, there was not any reasonable
10   suspicion of any criminality afoot of plaintiffs RIGGS by defendants LOMELI
11   and DOES 1 to 2, to have seized her in any way.
12          24.       Moreover, defendants RAMOS, HASANI and DOES 3 through 6,
13   inclusive, did not have sufficient probable cause to have believed that POPE
14   committed a crime, including Domestic Battery, and did not have probable cause
15   to have arrested POPE.
16          25.       Plaintiff POPE was then placed in the back of a patrol car in
17   handcuffs before being taken to the Anaheim Detention Facility where he was
18   incarcerated for approximately one day.
19          26.       Thereafter, plaintiff POPE posted $10,000.00 bail to get out of jail.
20          27.       RIGGS was detained by LOMELI and DOES 1 and 2, and
21   interrogated, and then released by said defendants.
22          28.       Later that night, plaintiff RIGGS sought medical treatment at St.
23   Joseph Hospital Emergency Room in Orange, California for injuries to her spine.
24          29.       On or about April 26, 2019 plaintiff POPE was arraigned in Orange
25   County Superior Court on misdemeanor violations of Cal. Penal Code §§
26   243(e)(1) (Misdemeanor Domestic Battery) and 273.5(a) (Corporal Injury on a
27   Spouse/Cohabitant).
28
            30.       After numerous court appearances, on October 8, 2019, the Orange

                                    COMPLAINT FOR DAMAGES
                                               7
     Case 8:21-cv-00749-JVS-ADS Document 1 Filed 04/20/21 Page 8 of 14 Page ID #:8



 1   County District Attorney’s Office dismissed the criminal complaint against
 2   plaintiff POPE.
 3         31.    Moreover, after plaintiff RIGGS complained to the Anaheim Police
 4   Department about the misconduct of said police officer defendants above-
 5   referenced, her complaints were investigated, and plaintiff RIGGS received a
 6   letter dated July 1, 2020 from Anaheim Police Department Deputy Chief of Police
 7   Rick Armendariz, which letter stated that the “investigation revealed there was
 8   wrongdoing or misconduct by the [unidentified] officer.”
 9         32.    The actions of defendants LOMELI, RAMOS, HASANI and DOES 1
10   through 6, inclusive, as complained above herein, constituted a violation of
11   plaintiffs RIGGS’ and POPE’s rights under the Fourth Amendment to the United
12   States Constitution to be free from and unlawful and unreasonable seizure of their
13   persons by said defendants.
14         31.    Lastly, as shown above, by said unlawful detention and arrest of the
15   plaintiffs RIGGS and POPE, the actions of defendants LOMELI, RAMOS,
16   HASANI and DOES 1 through 6, inclusive, constituted an unlawful and false
17   arrest of plaintiffs RIGGS and POPE, and constituted an unlawful and
18   unreasonable seizure of his person, in violation of the Fourth Amendment to the
19   United States Constitution.
20         32.    As a direct and proximate result of the actions of defendants
21   LOMELI, RAMOS, HASANI and DOES 1 through 10, inclusive, plaintiffs
22   RIGGS and POPE were: 1) substantially physically, mentally and emotionally
23   injured, 2) incurred bail amounts, attorney’s fees, and expenses, and 3) incurred
24   medical expenses other special and general damages and expenses associated
25   costs; all in an amount to be proven at trial which is in excess of $3,000.000.00.
26         33.    The actions of said defendants, and each of them, as complained of
27   herein, were committed maliciously, oppressively and in reckless disregard of
28
     plaintiffs RIGGS’ and POPE’s constitutional rights, sufficient for an award of

                                   COMPLAINT FOR DAMAGES
                                              8
     Case 8:21-cv-00749-JVS-ADS Document 1 Filed 04/20/21 Page 9 of 14 Page ID #:9



 1   punitive / exemplary damages against said defendants, in an amount to be proven
 2   at trial, in excess of $3,000,000.00.
 3
                          SECOND CAUSE OF ACTION
 4           UNREASONABLE USE OF FORCE ON PERSON UNDER
                            FOURTH AMENDMENT
 5
                               [42 U.S.C. § 1983]
 6   (By Plaintiffs SARAH RIGGS and ANTHONY ALEXANDER POPE Against
 7
      Defendants LOMELI, RAMOS, HASANI and DOES 1 through 6, inclusive)

 8         34.    Plaintiffs hereby reallege and incorporate by reference the allegations
 9   set forth in paragraphs 1 through 33, inclusive, above, as if set forth in full herein.
10         35.    As shown above, on April 21, 2019, when defendant LOMELI and/or
11   DOE 1 and/or DOE 2 unlawfully detained plaintiff RIGGS by brutally and
12   violently taking her to the ground, causing injuries to her spine, in a showing of
13   unreasonable / excessive force.
14         36.    Moreover, as shown above, when defendants RAMOS, HASANI
15   and/or DOE 3 and/or DOE 4 falsely arrested and handcuffed plaintiff POPE, the
16   handcuffs were ratcheted down so tightly that plaintiff’s wrists were in
17   excruciating pain and suffering, in showing of unreasonable / excessive force.
18         37.    Moreover, as shown above, said use of excessive force by said
19   defendants LOMELI, RAMOS, HASANI and/or DOE 1 and/or DOE 2 and/or
20   DOE 3 and/or DOE 4, as complained above herein, constituted a violation of
21   plaintiffs RIGGS’ and POPE’s rights under the Fourth Amendment to the United
22   States Constitution to be free from the use of unlawful and unreasonable and
23   excessive force upon their persons.
24         38.    As a direct and proximate result of the actions of defendants
25   LOMELI, RAMOS, HASANI and DOES 1 through 10, inclusive, and the
26   unlawful seizures by said defendants upon the plaintiffs RIGGS and POPE were:
27   1) substantially physically, mentally and emotionally injured, 2) incurred bail
28   amounts, attorney’s fees and expenses, and 3) incurred medical expenses and

                                 COMPLAINT FOR DAMAGES
                                            9
     Case 8:21-cv-00749-JVS-ADS Document 1 Filed 04/20/21 Page 10 of 14 Page ID #:10



 1    other special and general damages and expenses associated costs; all in an amount
 2    to be proven at trial which is in excess of $3,000.000.00.
 3          39.    The actions of said defendants, and each of them, as complained of
 4    herein, were committed maliciously, oppressively and in reckless disregard of
 5    plaintiffs RIGGS’ and POPE’s constitutional rights, sufficient for an award of
 6    punitive / exemplary damages against said defendants, in an amount to be proven
 7    at trial, in excess of $3,000,000.00.
 8                          THIRD CAUSE OF ACTION
 9          MALICIOUS PROSECUTION - UNDER FIRST, FOURTH AND
                           FOURTEENTH AMENDMENTS
10
                                [42 U.S.C. § 1983]
11       (By Plaintiff ANTHONY ALEXANDER POPE Against All Defendants)
12
            40.    Plaintiffs hereby reallege and incorporate by reference the allegations
13
      set forth in paragraphs 1 through 39, inclusive, above, as though set forth in full
14
      herein.
15
            41.    As shown above, defendants LOMELI, RAMOS, HASANI and
16
      DOES 1 through 6, inclusive, conspired to falsely and maliciously prosecute
17
      plaintiff POPE by submitting to the Orange County District Attorney’s Office
18
      police reports which contained false material statements of fact regarding the
19
      April 21, 2019 incident.
20          42.    Also as shown above, in reliance on said false and misleading police
21    reports, the Orange County District Attorney’s Office filed a criminal action
22    against the plaintiff POPE for violations of California Penal Code §§ 243(e)(1)
23    (Battery) and 273.5(a) (Corporal Injury on a Spouse/Cohabitant); People of the
24    State of California v. Anthony Alexander Pope, Orange County Superior Court
25    Case Number 19NM05565.
26          43.    The Orange County District Attorney’s Office also didn’t file that
27    criminal action against plaintiff POPE using their independent judgment, as they
28    filed the criminal action against plaintiff POPE based on and in reliance upon
                                  COMPLAINT FOR DAMAGES
                                            10
     Case 8:21-cv-00749-JVS-ADS Document 1 Filed 04/20/21 Page 11 of 14 Page ID #:11



 1    false and misleading material statements of facts contained in the police reports of
 2    defendants LOMELI, RAMOS, HASANI and DOES 1 through 6, inclusive.
 3              44.   As shown above, on April 26, 2019, plaintiff POPE was arraigned in
 4    open court.
 5              45.   Also, as shown above, that criminal case was dismissed by The
 6    People of the State of California on or about October 8, 2019.
 7              46.   Said criminal actions were procured by all of said defendants,
 8    without probable cause, and with malice.
 9              47.   Said defendants’ action constituted a malicious criminal prosecution
10    of the plaintiff POPE, in violation of his First, Fourth and Fourteenth Amendment
11    rights.
12              48.   As a direct and proximate result of the actions of defendants
13    LOMELI, RAMOS, HASANI and DOES 1 through 10, inclusive, and the
14    unlawful seizures by said defendants upon the plaintiffs RIGGS and POPE were:
15    1) substantially physically, mentally and emotionally injured, 2) incurred bail
16    amounts, attorney’s fees and expenses, and 3) incurred medical expenses and
17    other special and general damages and expenses associated costs; all in an amount
18    to be proven at trial which is in excess of $3,000.000.00.
19              49.   The actions by said defendants were committed maliciously,
20    oppressively and in reckless disregard of plaintiff’s constitutional rights, sufficient
21    for an award of punitive / exemplary damages against all defendants and each of
22    them, save defendant CITY, in an amount to be proven at trial, in excess of
23    $3,000,000.00.
                            FOURTH CAUSE OF ACTION
24
                          [VIOLATION OF 42 U.S.C. § 1983]
25             Claim Against Local Governing Body Defendants Based On
26
                                   Failure To Train
        (By Plaintiffs SARAH RIGGS and ANTHONY ALEXANDER POPE and
27          Against Defendants COUNTY and DOES 7 through 10, inclusive)
28

                                    COMPLAINT FOR DAMAGES
                                              11
     Case 8:21-cv-00749-JVS-ADS Document 1 Filed 04/20/21 Page 12 of 14 Page ID #:12



 1          50.    Plaintiffs hereby reallege and incorporate by reference the allegations
 2    set forth in paragraphs 1 through 49 inclusive, above, as if set forth in full herein.
 3          51.    As shown above, when defendants LOMELI, RAMOS, HASANI
 4    and/or DOE 1 and/or DOE 2 and/or DOE 3 and/or DOE 4 and DOE 7, inclusive,
 5    deprived plaintiffs RIGGS and POPE of their particular rights under the United
 6    States Constitution, they were acting under the color of state law.
 7          52.    The training policies of defendants CITY and DOES 7 through 10,
 8    inclusive, were not adequate to train their police officers and other sworn peace
 9    officer personnel to handle the usual and recurring situations with which they
10    must deal with as sworn peace officers, to wit; defendants CITY and DOES 7
11    through 10, inclusive, failed to train its police officers that they have no right to:
12    1) use excessive / unreasonable force on persons; 2) unlawfully and unreasonably
13    seize persons; 3) unlawfully search persons; 4) falsely arrest and falsely imprison
14    persons; 5) fabricate / destroy / conceal / alter evidence in criminal and civil
15    actions, and otherwise “frame” persons in criminal actions, in order to falsely and
16    maliciously, oppressively convict innocent persons, to protect them and other
17    deputy sheriffs and supervisory personnel from civil, administrative and criminal
18    liability; 6) interfere with persons’ and/or otherwise violate persons’
19    constitutionally protected right to free speech; and 7) cover-up unlawful and
20    tortious conduct by Anaheim Department personnel, and were a proximate cause
21    of the very same California state law, and federal and state constitutional
22    violations complained above, and complained of by the plaintiffs in this action.
23          53.    Said actions of said defendants were done by them under the color of
24    state law.
25          54.    As a proximate result of said defendants acting pursuant to said
26    policies, customs, usages and practices of defendant CITY and DOES 7 through
27    10, inclusive, above-described, said defendants committed said actions
28
      complained of above.

                                   COMPLAINT FOR DAMAGES
                                             12
     Case 8:21-cv-00749-JVS-ADS Document 1 Filed 04/20/21 Page 13 of 14 Page ID #:13



 1          55.    Defendants CITY and DOES 7 through 10, inclusive, were
 2    deliberately indifferent to the obvious consequences of their failure to train their
 3    police officers and other sworn peace officer personnel adequately to follow the
 4    policies, as shown above; and
 5          56.    The failure of defendants CITY and DOES 7 through 10, inclusive, to
 6    provide adequate training caused the deprivation of plaintiffs’ rights by defendants
 7    LOMELI, RAMOS, HASANI and/or DOE 1 and/or DOE 2 and/or DOE 3 and/or
 8    DOE 4 and DOES 7 through 10, inclusive; that is, the defendants’ failure to train
 9    is so closely related to the deprivation of plaintiffs’ rights as to be the moving
10    force that caused the ultimate injury.
11          57.    As a direct and proximate result of the actions of defendants
12    LOMELI, RAMOS, HASANI and DOES 1 through 10, inclusive, and the
13    unlawful seizures by said defendants upon the plaintiffs RIGGS and POPE were:
14    1) substantially physically, mentally and emotionally injured, 2) incurred bail
15    amounts, attorney’s fees and expenses, and 3) incurred medical expenses and
16    other special and general damages and expenses associated costs; all in an amount
17    to be proven at trial which is in excess of $3,000.000.00.
18          58.    The actions by said defendants were committed maliciously,
19    oppressively and in reckless disregard of plaintiff’s constitutional rights, sufficient
20    for an award of punitive / exemplary damages against all defendants and each of
21    them, save defendant CITY, in an amount to be proven at trial, in excess of
22    $3,000,000.00.
23          WHEREFORE, plaintiff prays for judgment as follows:
24          a)     For a judgment against all defendants for compensatory damages in
25    an amount in excess of $3,000,000.00;
26          b)     For a judgment against all defendants for punitive damages in an
27    amount in excess of $3,000,000.00;
28
            c)     For an award of reasonable attorney’s fees and costs;

                                  COMPLAINT FOR DAMAGES
                                            13
     Case 8:21-cv-00749-JVS-ADS Document 1 Filed 04/20/21 Page 14 of 14 Page ID #:14




            d)     For a trial by jury; and
 2          e)
 3    and equitable.
 4

 5

 6

 7

 8

 9
                              DEMAND FOR TRIAL BY JURY

10          COME NOW plaintiffs Sarah Riggs and Anthony Alexander Pope and
11
      demand a trial by jury in this action.
12

13    Dated: April 20, 2021
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                  COMPLAINT FOR DAMAGES
                                            14
